April 1, 1925. The opinion of the Court was delivered by
"These cases were brought to test the validity of the Act of March 26, 1923, which imposes a tax upon places of amusement. By agreement with the Attorney General, the decision in this case was to be binding upon all places in the state in like situation. The issue raised is a clear challenge to the constitutionality of the act.
"It is maintained in the exceptions that the act is unconstitutional in four particulars: First, that it is a special law where a general law would suffice; second, that the tax is not uniform and equal; third, that it is a taking of property without due process of law as inhibited by the State Constitution; and, fourth, a violation of the due process clause of the United States Constitution."
These exceptions are overruled under the authority of Budd v. State of New York, 145 U.S. 517;12 S.Ct., 468; 36 L.Ed., 247, and for the further reason that it was clearly the intent of the Legislature, in passing the act in question, that if the proviso was declared by the Court to be unconstitutional that the remainder of the act should remain unaffected. A reading of the act clearly indicates this.
All exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES FRASER and MARION concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE COTHRAN did not participate.